EXHIBIT 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into between
Genprex, Inc. (“Company”) and Michael Redman (“Employee”). This Agreement is
effective as of the effective date provided below (“Effective Date”).

 

WHEREAS, Employee has been engaged as an Advisor to the Company pursuant to that
certain Advisory Agreement dated as of August 7, 2019 (the “Advisory
Agreement”);

 

WHEREAS, the Company and Employee wish that Employee join the Company as an
Executive of the Company on the terms and conditions hereinafter set forth and
that the Advisory Agreement and any other consulting agreements between Employee
and the Company terminate on the Effective Date.

 

NOW, THEREFORE, in consideration of the promises and the terms and conditions
set forth in this Agreement, the parties agree as follows:  

 

1.     Position and Duties. As of the Effective Date, Employee will serve as
Executive Vice President and Chief Operating Officer of the Company and will
report to the Company’s Chief Executive Officer (“CEO”). Employee will render
such business and professional services in the performance of his duties,
consistent with Employee’s position, as shall reasonably be assigned to him by
the Chief Executive Officer.

 

2.     Exclusive Service. Employee will be expected to devote his full working
time and attention to the business of the Company, and, except as provided
herein, will not render services to any other business without the prior
approval of the Company’s Board of Directors (the “Board”) or, directly or
indirectly, engage or participate in any business that is competitive in any
manner with the business of the Company. Employee will also be expected to
comply with and be bound by the Company’s operating policies, procedures and
practices that are from time to time in effect during the term of his
employment.

 

3.     At-Will Employment. Employee and the Company understand and acknowledge
that Employee’s employment with the Company constitutes “at-will” employment,
and the employment relationship may be terminated at any time, with or without
cause and with or without notice.

 

 

--------------------------------------------------------------------------------

 

 

4.     Compensation and Benefits.

 

4.1     Base Salary. While employed by the Company pursuant to this Agreement,
the Company shall pay the Employee an annual base salary of $300,000.00 (the
“Base Salary”), payable in accordance with the Company’s normal payroll
practices. The Company shall periodically review (at least annually) Employee’s
compensation and benefits, provided that any changes thereto shall be determined
by the Company in its sole and absolute discretion.

 

4.2     Management by Objectives Bonus. Employee will also be eligible to
receive an annual cash bonus in an amount determined by the Board (the “Target
Bonus”), upon the achievement of performance objectives mutually agreed upon
between Employee and the Board within Ninety (90) days following the Effective
Date. To receive payment of any bonus Employee must be employed by the Company
at the time bonuses are paid. Thereafter, Employee will be eligible to receive
an annual bonus in such amount and upon such terms as shall be determined by the
Board.

 

4.3     Employee Benefits. Employee shall be eligible to participate in all
employee benefit plans and arrangements, including, but not limited to, medical,
dental, vision and long-term disability insurance benefits and arrangements, as
are made available by the Company to its other senior executives, subject to the
terms and conditions thereof.

 

4.4     Vacation. Employee will be entitled to paid vacation and holidays
pursuant to the terms of the Company’s vacation policy as may exist from time to
time.

 

4.5     Equity Grants.  

 

i. On the Effective Date, and subject to the terms of this Agreement, Employee
shall be granted a 10-year option (the “Option”) under and pursuant to the terms
of the Company’s 2018 Equity Incentive Plan (the “Plan”) intended to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code, to
purchase 550,000 shares (the “Shares”) of the Company’s $.001 par value common
stock (“Common Stock”). The Option shall have a per share exercise price equal
to the Fair Market Value of a share of Common Stock on the date of grant as
determined under the Plan. Subject to the terms of this Agreement, the Option
shall vest and become exercisable as to 1/36 of the Shares on the Effective Date
and an additional 1/36 of the Shares on each monthly anniversary of the
Effective Date until the Option is fully vested and exercisable, and once fully
vested and exercisable shall remain vested and exercisable in accordance with
the terms of the Plan and this Agreement. The Option shall be represented by a
Company Award Agreement to be issued to Employee which shall be consistent with
the Plan and the terms of this Agreement.

 

ii. On or following commencement of Employee’s employment and subject to
approval of the Board, the Company may from time to time grant Employee
additional options or other forms of equity under the Company’s 2018 Equity
Incentive Plan upon such terms and conditions as may be determined by the Board
in its sole discretion.

 

5.     Expenses. The Company will, in accordance with applicable Company
policies and guidelines, reimburse Employee for all reasonable and necessary
expenses incurred by Employee in connection with his performance of services on
behalf of the Company. Without limiting the foregoing, expenses will be deemed
reasonable if they are permitted by the Company’s written policies.

 

 

--------------------------------------------------------------------------------

 

 

6.     Inventions and Proprietary Information, Non-Solicitation.

 

6.1     Proprietary Information and Inventions Agreement. Employee hereby agrees
to execute the Company Confidential Information, Assignment of Inventions, and
Noncompetition Agreement attached hereto as Exhibit A.

 

7.      Definitions.

 

7.1     Cause. For purposes of this Agreement, “Cause” means (i) a determination
by the Board that Employee’s performance is unsatisfactory after there has been
delivered to Employee a written demand for performance which describes the
specific deficiencies in Employee’s performance and the specific manner in which
Employee’s performance must be improved, and which provides thirty (30) business
days from the date of notice to remedy such performance deficiencies; (ii)
Employee’s conviction of or plea of nolo contendere to a felony or a crime
involving moral turpitude which the Board reasonably finds has had or will have
a detrimental effect on the Company’s reputation or business, (iii) Employee
engaging in an act of gross negligence or willful misconduct in the performance
of his employment obligations and duties that materially harms the Company, (iv)
Employee’s committing an act of fraud against, material misconduct or willful
misappropriation of property belonging to the Company; (v) Employee’s material
breach of the Company Confidential Information, Assignment of Inventions, and
Noncompetition Agreement or other unauthorized misuse of the Company’s trade
secrets or proprietary information.

 

7.2     Change in Control. For purposes of this Agreement “Change in Control”
means (i) a sale, conveyance, exchange or transfer in which any person or
entity, other than persons or entities who as of immediately prior to such sale,
conveyance, exchange or transfer own securities in the Company, either directly
or indirectly, becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty (50%) percent of the total voting
power of all its then outstanding voting securities; (ii) a merger or
consolidation of the Company in which its voting securities immediately prior to
the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation; or (iii) a sale of substantially all of the assets of the Company
or a liquidation or dissolution of the Company.

 

7.3     Disability shall have that meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended.

 

7.4     Good Reason. For purposes of this Agreement, “Good Reason” means any of
the following taken without the Employee’s written consent and provided (a) the
Company receives, within ninety (90) days following the occurrence of any of the
events set forth in clauses (i) through (iv) below, written notice from the
Employee specifying the specific basis for Employee’s belief that Employee is
entitled to terminate employment for Good Reason, (b) the Company fails to cure
the event constituting Good Reason within thirty (30) days after receipt of such
written notice thereof, and (c) the Employee terminates employment within thirty
(30) days following expiration of such cure period: (i) a material change in
Employee’s position, titles, offices or duties; (ii) an assignment of any
significant duties to Employee that are inconsistent with Employee’s positions
or offices held under this Agreement; or (iii) a decrease in Employee’s then
current annual base salary by more than 10% (other than in connection with a
general decrease in the salary of all other similarly situated employees of the
Company).

 

 

--------------------------------------------------------------------------------

 

 

8.     Effect of Separation from Service. For purposes of this Agreement, no
payment will be made to Employee upon termination of Employee’s employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A of the Code, and Section 1.409A-1(h) of the regulations
promulgated thereunder.

 

8.1     Separation for Cause, Death, Disability or Voluntary Separation from
Service. In the event of any separation from service of Employee’s employment by
the Company for Cause or in the event of the Employee’s death, Disability or
voluntary separation from service at any time and for any reason, the Employee
will be paid only (i) any earned but unpaid Base Salary, and (ii) other unpaid
vested amounts or benefits under the compensation, incentive and benefit plans
of the Company in which Employee participates, and (iii) reimbursement for all
reasonable and necessary expenses incurred by Employee in connection with his
performance of services on behalf of the Company in accordance with applicable
Company policies and guidelines, in each case as of the effective date of such
separation from service (the “Accrued Compensation”). Employee will be allowed
to exercise his vested stock options to purchase Company common stock, if any,
during the time period set forth in, and in accordance with, the Plan and
governing stock option agreement(s), including a “net exercise” of such stock
options if Employee so elects.

 

8.2     Separation from Service without Cause or for Good Reason Prior to a
Change in Control. In the event of the Employee’s separation from service from
the Company without Cause or for Good Reason, and provided that Employee
delivers to the Company a signed settlement agreement and general release of
claims in favor of the Company in the form attached hereto as Exhibit B (the
“Release”), and satisfies all conditions to make the Release effective, within
sixty (60) days following Employee’s separation from service, then, in addition
to the Accrued Compensation, Employee shall be entitled to the following:

 

(a)     Lump sum payment equal to six (6) months of Employee’s then current Base
Salary;

 

(b)     Lump sum payment equal to one-half (1/2) of Employee’s then applicable
annual Target Bonus; provided, that, any portion of the Target Bonus that
relates to performance criteria that have been achieved shall be calculated at
full attainment;

 

(c)     Provided Employee timely elects to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by Employee in the six
(6) months following Employee’s separation from service; and

 

(d)     Acceleration as to 100% of Employee’s unvested equity awards from the
Company.

 

8.3     Separation from Service Following a Change in Control. In the event of
the Employee’s separation from service from the Company without Cause or for
Good Reason, in each case within Twelve (12) months following a Change in
Control, and provided that Employee delivers to the Company the signed Release,
and satisfies all conditions to make the Release effective, within sixty (60)
days following Employee’s separation from service, then, in addition to the
Accrued Compensation, Employee shall be entitled to the benefits as set forth
below:

 

(a)     Lump sum payment equal to six (6) months of Employee’s then current Base
Salary;

 

(b)     Lump sum payment equal to one-half (1/2) of Employee’s then applicable
annual Target Bonus; provided, that, any portion of the Target Bonus that
relates to performance criteria that have been achieved shall be calculated at
full attainment;

 

(c)     Provided Employee timely elects to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by Employee in the six
(6) months following Employee’s separation from service\; and

 

(d)     Acceleration as to 100% of Employee’s unvested equity awards from the
Company.

 

For the avoidance of doubt, the severance payments and benefits payable pursuant
to Section 8.2 or Section 8.3 above are not cumulative. Such lump sum severance
payment shall be paid no later than March 15 of the year following the year in
which Employee’s employment is terminated provided the release described above
is effective at such time. In addition, if the COBRA reimbursements would
violate any applicable statutes or regulations at the time of payment, the
Company may, in its discretion, provide for a single lump sum and taxable
payment of the value of such payments.

 

The above notwithstanding, the Company will not be obligated to make the
payments described in Sections 8.2(a), 8.2(b), or 8.3(a) or 8.3(b), unless at
the time of Employee’s separation from service the Company (i) has cash or cash
equivalents on hand, and (ii) the stockholders’ equity (determined under GAAP),
each in the amount of at least $5 million and neither such balance will be
reduced below $5 million by such payment.

 

 

--------------------------------------------------------------------------------

 

 

8.4     Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then, at Employee’s discretion, Employee’s severance
and other benefits under this Agreement shall be payable either (i) in full, or
(ii) as to such lesser amount which would result in no portion of such severance
and other benefits being subject to the excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Employee on an after-tax basis, of the greatest
amount of severance benefits under this Agreement, notwithstanding  that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code.  Any reduction shall be made in the following manner: first a pro rata
reduction of (i) cash payments subject to Section 409A of the Code as deferred
compensation and (ii) cash payments not subject to Section 409A of the Code, and
second a pro rata cancellation of (i) equity-based compensation subject to
Section 409A of the Code as deferred compensation and (ii) equity-based
compensation not subject to Section 409A of the Code. Reduction in either cash
payments or equity compensation benefits shall be made prorata between and among
benefits which are subject to Section 409A of the Code and benefits which are
exempt from Section 409A of the Code. Unless the Company and Employee otherwise
agree in writing, any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

8.5     Company Property. The parties acknowledge that Employee may utilize a
Company provided computer, smartphone, and other electronic devices (the
“Company Electronics”). Such devices shall become the property of the Employee
on termination of employment for any reason subject to the following: within ten
(10) days of Employee’s termination of employment, Employee shall deliver the
Company Electronics to the Company for removal of all Company property and data
from the Company Electronics. The removal of Company data and files from the
Company Electronics shall be completed within two (2) business days unless the
parties mutually agree to an extension. Employee’s personal data and files shall
be preserved on the Company Electronics which will be returned to Employee. Each
party agrees to keep the other’s data and files confidential in connection with
the transfer of the Company Electronics.

 

 

--------------------------------------------------------------------------------

 

 

9.     Miscellaneous.

 

9.1     Indemnification. The Company shall indemnify Employee with respect to
activities in connection with his employment hereunder to the fullest extent
provided in the Company’s bylaws. Employee will be named as an insured on the
director and officer liability insurance policy currently maintained, or as may
be maintained by the Company from time to time, and, in addition, Employee will
enter into the form of indemnification agreement provided to other similarly
situated executive officers and directors of the Company.

 

9.2     Section 409A. To the extent (a) any payments or benefits to which
Employee becomes entitled under this Agreement, or under any agreement or plan
referenced herein, in connection with Employee’s termination of employment with
the Company constitute deferred compensation subject to Section 409A of the Code
and (b) Employee is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Employee’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Employee’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Employee,
including (without limitation) the additional twenty percent (20%) tax for which
Employee would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Employee or Employee’s beneficiary in one lump sum (without
interest). Any termination of Employee’s employment is intended to constitute a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1. It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Code Section 409A (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).

 

9.3     Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect.

 

9.4     No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

 

9.5     Assignment. This Agreement and all rights hereunder are personal to
Employee and may not be transferred or assigned by Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

 

--------------------------------------------------------------------------------

 

 

9.6     Withholding. All sums payable to Employee hereunder shall be in United
States Dollars and shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

9.7     Entire Agreement. This Agreement (and the exhibit(s) hereto) constitutes
the entire and only agreement and understanding between the parties relating to
Employee’s employment with Company. This Agreement supersedes and cancels any
and all previous contracts, arrangements or understandings with respect to
Employee’s employment.

 

9.8     Amendment. The parties understand and agree that this Agreement may not
be amended, modified or waived, in whole or in part, except in a writing signed
by the CEO.

 

9.9     Notices. All notices, if any, and all other communications, if any,
required or permitted under this Agreement shall be in writing and hand
delivered, sent via facsimile, sent by registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications shall be effective upon receipt if hand delivered or
sent via facsimile, five (5) days after mailing if sent by mail, and one (l) day
after dispatch if sent by express courier, to the following addresses, or such
other addresses as any party shall notify the other parties:

 

 

If to the Company:             Genprex, Inc.     

Dell Medical School Health Discovery Bldg.

1601 Trinity St.

Suite 3.322

Austin, TX 78712

 

Attention:                           Chief Executive Officer

 

If to Employee:                  Michael Redman

 

 

9.10     Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

 

9.11     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

 

9.12     Governing Law and Disputes. This Agreement and the rights and
obligations of the parties hereto shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without regard to
conflicts of laws principles. Resolution of any disputes under this Agreement
shall only be held in courts in Travis County, Texas, and the parties expressly
consent to personal jurisdiction in courts in Travis County, Texas and waive any
objections to such jurisdiction. In addition, Employee agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement.

 

9.13     Attorneys’ Fees. In the event of any claim, demand or suit arising out
of or with respect to this Agreement, the prevailing party shall be entitled to
reasonable costs and attorneys’ fees, including any such costs and fees upon
appeal.

 

9.14     Effective Date. This Agreement will become effective on the date that
it has been signed by Employee and the Company (“Effective Date”).

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
March 12, 2020.

 

 

 

GENPREX, INC.

 

By:        /s/ Rodney Varner               

 

Name:  Rodney Varner

 

Title:    Chairman and CEO 

 

 

 

EMPLOYEE

 

 /s/ Michael T. Redman                     

Michael T. Redman

 

 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit A

 

GENPREX, INC.

 

CONFIDENTIAL INFORMATION, ASSIGNMENT OF INVENTIONS

AND NONCOMPETITION AGREEMENT

 

In consideration of new or continued employment with Genprex, Inc., a Delaware
corporation, its subsidiaries, affiliates, predecessors, successors or assigns
(together the “Company”), and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, I agree to the following:

 

1.     Confidential Information.

 

(a)     Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the exclusive benefit of the Company, or to disclose to any person,
firm or entity without written authorization of an authorized officer of the
Company (other than myself), any Confidential Information of the Company. I
understand that “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research plans, research results,
processes, methods, compositions, business plans, marketing plans, product
plans, products, services, suppliers, customer lists and customers (including,
but not limited to, customers of the Company on whom I call or with whom I
become acquainted during the term of my service on behalf of the Company),
markets, software, specifications, inventions, operations, procedures,
compilations of data, technology, designs, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation. I further understand that
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available through no wrongful act of
mine or of others who were under confidentiality obligations as to the item or
items involved.

 

(b)     Acknowledgments. I acknowledge that during my employment with the
Company, I will have access to Confidential Information, all of which shall be
made accessible to me only in strict confidence; that unauthorized disclosure of
Confidential Information will damage the Company's business; and that the
restrictions contained in this agreement are reasonable and necessary for the
protection of the Company's legitimate business interests.

 

(c)     Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity.

 

(d)     Third-Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

 

--------------------------------------------------------------------------------

 

 

2.     Inventions.

 

(a)     Inventions Retained and Licensed (Shop Rights). I have attached hereto,
as Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company which belong to me, which relate to the Company’s
proposed business, products or research and development, and which are not
assigned to the Company hereunder (collectively referred to as “Prior
Inventions”). If no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my employment with the Company, I
incorporate into a Company product, process or service a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.

 

(b)     Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, will assign to the Company or its designee, and hereby do assign to
the Company or its designee, all my right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, which I have
solely or jointly conceived or developed or reduced to practice, or caused to be
conceived or developed or reduced to practice and which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I have been and am in the
employ of the Company or prior to my employment with the Company when working
with, for, or on behalf of the Company in a capacity other than as an employee
(collectively referred to as “Inventions”), except as provided in Section 2(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are and shall be treated as “works made for hire” as that term is defined in the
United States Copyright Act. I understand and agree that the decision whether or
not to commercialize or market any Invention developed by me solely or jointly
with others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such Invention.

 

(c)     Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

(d)     Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, drawings and any other format that may be specified by the
Company. The records will be available to and remain the sole property of the
Company at all times.

 

(e)     Patent and Copyright Registrations. I agree to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, trademarks,
trade secrets, mask work rights or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, patents, trademarks, trade secrets, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement. If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents, trademarks or
copyright registrations covering Inventions or original works of authorship
assigned to the Company above, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, trademarks or copyright
registrations thereon with the same legal force and effect as if executed by me.

 

 

--------------------------------------------------------------------------------

 

 

(f)     No Self-Help or Unauthorized Code. I represent and warrant to the
Company, that I will not knowingly infect, incorporate into or combine with any
computer system, computer program, software product, database or computer
storage media of the Company, except as known to and intended by the Company’s
senior management, any Unauthorized Code (as defined below).

 

“Unauthorized Code” means any back door, time bomb, drop dead device, virus,
Trojan horse, worm, or other harmful routing, code, algorithm or hardware
component designed or used: (i) to disable, erase, alter or harm any computer
system, computer program, database, data, hardware or communications system,
automatically, with the passage of time, or under the control of any person, or
(ii) to access any computer system, computer program, database, data, hardware
or communications system.

 

3.     Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of my
employment, nor will I engage in any other activities that conflict with my
obligations to the Company.

 

4.     Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate, copy or deliver to anyone else) any and all devices,
documents, records, data, notes, reports, proposals, lists, correspondence,
formulae, specifications, drawings, materials, equipment or property, or
reproductions of any aforementioned items, developed by me pursuant to my
employment with the Company or otherwise belonging to the Company. I understand
and agree that compliance with this paragraph may require that data be removed
from my personal computer equipment, and I agree to give the qualified personnel
of the Company or its contractors access to such computer equipment for that
purpose.

 

5.     Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

 

6.     Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment,
or take away such employees, either for myself or for any other person or
entity.

 

7.     Covenant Not to Compete.

 

(a)     Covenant. I agree that during the course of my employment and for twelve
(12) months following the termination of my relationship with the Company (the
“Noncompetition Period”) for any reason, I will not, without the prior written
consent of the Company, (i) serve as a partner, employee, consultant, officer,
director, manager, agent, associate, investor, or (ii) directly or indirectly,
own, purchase, organize or take preparatory steps for the organization of, or
(iii) build, design, finance, acquire, lease, operate, manage, invest in, work
or consult for or otherwise affiliate myself with any business, (a) in
competition with or otherwise similar to the Company’s business at the time my
relationship with the Company terminated or (b) competing in any other line of
business that I knew or had reason to know the Company had formed an intention
to enter. This covenant shall not prohibit me from owning less than one percent
of the securities of any company that is publicly traded on a nationally
recognized stock exchange. The foregoing covenant shall cover my activities in
every part of the Territory in which I may conduct business during the term of
such covenant as set forth above. “Territory” shall mean (i) all counties in the
State of Texas, (ii) all other states of the United States of America and (iii)
all other countries of the world; provided that, with respect to clauses (ii)
and (iii), the Company maintains non-trivial operations, facilities, or
customers in such geographic area prior to the date of the termination of my
relationship with the Company.

 

(b)     Acknowledgement. I acknowledge that my fulfillment of the obligations
contained in this Agreement is necessary to protect the Company’s Confidential
Information and to preserve the trade secrets, value and goodwill of the
Company. I further acknowledge the time, geographic and scope limitations of my
obligations under subsection (a) above are reasonable, especially in light of
the Company’s desire to protect its Confidential Information and trade secrets,
and that I will not be precluded from gainful employment if I am obligated not
to compete with the Company during the period and within the Territory as
described above.

 

(c)     Severability. The covenants contained in subsection (a) above shall be
construed as a series of separate covenants, one for each county, state and
country of any geographic area in the Territory. Except for geographic coverage,
each such separate covenants shall be deemed identical in terms to the covenant
contained in subsection (a) above. If, in any judicial proceeding, a court
refuses to enforce any of such separate covenants (or any part thereof), then
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event the provisions of subsection (a)
are deemed to exceed the time, geographic or scope limitations permitted by law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by law.

 

 

--------------------------------------------------------------------------------

 

 

8.     Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

 

9.     Equitable Relief. I acknowledge that the Company’s Confidential
Information is unique and that breach of my covenant of confidentiality
contained in this Agreement will cause irreparable damage to the Company that is
difficult to quantify in monetary terms. Accordingly, I consent to the Company
obtaining equitable or injunctive relief against any threatened or actual breach
of the terms of this Agreement without posting a bond or other security and I
hereby waive any right to argue that the Company has an adequate remedy at law.

 

10.     At-Will Employment. I understand and acknowledge that my employment with
the Company is for an unspecified duration and constitutes “at-will” employment.
I also understand that any representation to the contrary is unauthorized and
not valid unless obtained in writing and signed by the CHIEF EXECUTIVE OFFICER
of the Company. I acknowledge that this employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at
the option either of the Company or myself, with or without notice.

 

11.     General Provisions.

 

(a)     Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the state of Texas without regard for conflicts of laws
principles. I hereby expressly consent to the exclusive personal jurisdiction of
the state and federal courts located in Texas for any lawsuit filed there
against me by the Company arising from or relating to this Agreement.

 

(b)     Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

(c)     Other Agreements. In the event of any direct conflict between any term
of this Agreement and any term of any other agreement executed by me, the terms
of this Agreement shall control. If I signed or sign any other agreement(s)
relating to or arising from my employment with the company, all provisions of
such agreement(s) that do not directly conflict with a provision of this
Agreement shall not be affected, modified or superseded by this Agreement, but
rather shall remain fully enforceable according to their terms..

 

(d)     Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect, and, with respect to the covenant not to compete in Section 7, the
court is hereby authorized to reduce the duration or geographic scope of such
covenant as may be required so that in its reduced form the provision is
enforceable to the fullest extent of the law.

 

(e)     Survival. My obligations under this Agreement shall survive the
termination of my employment with the Company and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to me by the Company or any Company employee, agent or
contractor.

 

(f)     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

(g)     Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent and no rules
of strict construction will be applied against either party.

 

(h)     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable, and all of which together
shall constitute one agreement.

 

 

--------------------------------------------------------------------------------

 

 

12.     Acknowledgment. I acknowledge and agree to each of the following items:

 

(a)     I am executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else; and

 

(b)     I have carefully read this Agreement. I have asked any questions needed
for me to understand the terms, consequences and binding effect of this
Agreement and fully understand them; and

 

(c)     I sought the advice of an attorney of my choice if I wanted to before
signing this Agreement.

 

Executed on this 12th day of March, 2020.

 

EMPLOYEE

 

By:                     /s/ Michael T. Redman        

Print Name:       Michael T. Redman             

 

 

GENPREX, INC.

 

By:                    /s/ Rodney Varner                

Print Name:      Rodney Varner                     

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

Date

Identifying Number or Brief Description

                                                                               
               

 

   X        No inventions or improvements

              Additional Sheets Attached

 

Signature of Employee:      /s/ Michael T. Redman                

Print Name of Employee:   Michael T. Redman                     

 

Date:                                   March 12, 2020                         
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

General Release Agreement

 

 

In consideration of the severance and acceleration benefits (the “Severance and
Acceleration Benefits”) offered to me by Genprex, Inc. ( “Employer”) pursuant to
my Employment Agreement with Employer dated March __, 2020 (the “Agreement”) and
in connection with the termination of my employment, I agree to the following
general release (the “Release”).

 

 

1.

On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
Equal Pay Act of 1963; and any similar law of any other state or governmental
entity.

 

2.     This Release does not extend to, and has no effect upon, any benefits
that have accrued, and to which I have become vested, under any employee benefit
plan within the meaning of ERISA sponsored by the Company.

 

3.     In understanding the terms of the Release and my rights, I have been
advised to consult with an attorney of my choice prior to executing the Release.
I understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any: (a) under applicable
workers’ compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release. Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer’s bylaws or other governing instruments or any agreement
addressing such subject matter between Employer and me or under any merger or
acquisition agreement addressing such subject matter, (b) any obligations owed
to me pursuant to the Agreement, (c) my rights of insurance under any liability
policy covering Employer’s officers, or (d) any accrued but unpaid wages; any
reimbursement for business expenses pursuant to Employer’s policies for such
reimbursements, any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries, any accrued but unused vacation, any
ongoing agreements evidencing outstanding equity awards granted to me, any
obligations owed to me pursuant to the terms of outstanding written agreements
between myself and Employer and any claims I may not release as a matter of law,
including indemnification claims under applicable law.

 

4.     I understand and agree that Employer will not provide me with the
Severance and Acceleration Benefits unless I execute the Release. I also
understand that I have received or will receive, regardless of the execution of
the Release, all wages owed to me together with any accrued but unused vacation
pay, less applicable withholdings and deductions, earned through my termination
date.

 

 

--------------------------------------------------------------------------------

 

 

5.     As part of my existing and continuing obligations to Employer, I have
returned to Employer all documents (and all copies thereof) and other property
belonging to Employer that I have had in my possession at any time, including
but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof). I understand that, even
if I did not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, pursuant to the terms
of such agreement(s).

 

6.     I represent and warrant that I am the sole owner of all claims relating
to my employment with Employer and/or with any predecessor of Employer, and that
I have not assigned or transferred any claims relating to my employment to any
other person or entity.

 

7.     I agree to keep the Severance and Acceleration Benefits and the
provisions of this Release confidential and not to reveal their contents to
anyone except my lawyer, my spouse or other immediate family member, and/or my
financial consultant, or as required by legal process or applicable law.

 

8.     I understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or me.

 

9.     I understand and agree that the Release shall not be construed at any
time as an admission of liability or wrongdoing by either the Company or myself.

 

10.     I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.

 

11.     Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled in the
courts of Texas in accordance with the Agreement.

 

12.     I agree that I have had at least twenty-one (21) calendar days in which
to consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance and Acceleration Benefits and the
Release shall expire on the twenty-second (22nd) calendar day after my
employment termination date if I have not accepted it by that time. I further
understand that Employer’s obligations under the Release shall not become
effective or enforceable until the eighth (8th) calendar day after the date I
sign the Release provided that I have timely delivered it to Employer (the
“Effective Date”) and that in the seven (7) day period following the date I
deliver a signed copy of the Release to Employer I understand that I may revoke
my acceptance of the Release. I understand that the Severance and Acceleration
Benefits will become available to me on or about the fourteenth (14th) calendar
day after the Effective Date.

 

13.     In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release and the Agreement contain our entire understanding
regarding eligibility for and the payment of severance benefits and supersede
any or all prior representations and agreements regarding the subject matter.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.

 

14.     Should any provision of the Release be determined by an arbitrator,
court of competent jurisdiction, or government agency to be wholly or partially
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms, or provisions are intended to remain in full force and
effect. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release and the waiver of unknown claims above
shall otherwise remain effective to release any and all other claims. I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

 

 

 

 

 

 

 

[Signature Page to General Release Agreement Follows]

 

 

--------------------------------------------------------------------------------

 

 

EXECUTIVE’S ACCEPTANCE OF RELEASE

 

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

 

Date delivered to employee ___________, ______.

 

Executed this ___________ day of ___________, ______.

 

 

 

Signature

 

Name (Please Print)

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to General Release Agreement]

 

 

 

 

 

 

 

 

 